Exhibit 10.17
SUMMARY OF OUTSIDE DIRECTOR COMPENSATION
In September 2008, the Board of Directors of IXYS Corporation (the “Board”)
approved annual cash compensation, which is paid in periodic increments, for the
directors of IXYS Corporation that are not employees on the following basis:

         
Annual Retainer for each Director
  $ 40,000  
 
       
Additional Annual Retainer for the Chairmen of the
       
 
       
Audit Committee
  $ 15,000  
 
       
Compensation Committee
  $ 10,000  
 
       
Nominating Committee
  $ 6,000  
 
       
Additional Annual Retainer for the other members of the
       
 
       
Audit Committee
  $ 7,000  
 
       
Compensation Committee
  $ 5,000  
 
       
Nominating Committee
  $ 2,000  

In January 2009, the Board reduced future payments of the foregoing retainers by
10% in light of economic conditions.
Directors do not receive fees for attending each meeting.

